Citation Nr: 0100940	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to July 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a 
permanent and total disability evaluation for pension 
purposes and denied entitlement to a special monthly pension.  
In October 1997, the Board remanded the issue to the RO for 
further development.  

Thereafter, the RO granted entitlement to a nonservice-
connected pension and that issue is no longer before the 
Board.  Parenthetically, the Board notes that the veteran 
challenges the most recent VA psychiatric examination on the 
basis of  Stegall v. West, 11 Vet. App. 268 (1998) because 
the examining physician failed to note a global assessment of 
functioning GAF score as required in the Board remand.  After 
a careful review of the claims file, the Board finds that the 
absence of a GAF score is not material to the veteran's 
claim.  

First, the psychiatric examination was ordered as part of the 
veteran's claim for a nonservice-connected pension, which was 
ultimately granted by the RO even without the GAF score.  
Further, the examination report indicates that the veteran 
was both intoxicated and uncooperative at the time of the 
psychiatric examination.  Accordingly, as noted clearly in 
the examination report, the examiner was unable to either 
assess the veteran's level of functioning or conduct a proper 
examination.  For those reasons, the Board determines that a 
subsequent remand under Stegall v. West for another 
psychiatric examination is not warranted in this instance.

On the issue of a special monthly pension, because the 
veteran underwent a below the knee amputation on the right 
after the last VA examination, the Board finds that another 
VA examination on the issue of aid and attendance and 
housebound status is needed.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  To that end, 
the Board finds that due process requires a remand of the 
case.  

Specifically, the Board notes that since the time of the 
veteran's last VA examination for the purpose of assessing 
his requirements for aid and attendance and/or housebound 
status, he underwent a right below the knee amputation.  
However, this change in mobility has not been medically 
assessed for purposes of special monthly pension.  
Accordingly, the Board finds that a current examination is 
indicated.  Further, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there has been recent medical care, and whether there are any 
additional records that should be obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for his medical 
incapacities not already associated with 
the claims file.  Records concerning any 
nursing home placement or treatment 
should also be obtained.  Specifically 
records surrounding the aforementioned 
right leg amputation should be obtained.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for the appropriate VA 
examination to assess his need for aid 
and attendance and housebound status.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should comment on the veteran's 
ability maintain ordinary cleanliness, 
protect himself from the hazards and 
dangers incident to the daily 
environment, and other elements indicated 
for consideration of the aid and 
attendance benefits.  The veteran's post-
amputation rehabilitation should be 
described, to include whether he is now, 
or has been, in a nursing home.

4.  If the veteran fails to report for 
the above examination, the claims folder 
should contain documentation as to the 
address to which notice was sent, and 
information as to whether the notice was 
returned as undeliverable.  The veteran's 
representative should be contacted as 
needed to assist in determining a current 
address.  Failure to report, if properly 
notified, could result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2000).

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an error exists as a 
matter of law for failure to ensure 
compliance.  

Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) (if the 
report does not contain sufficient 
detail, the rating board must return the 
report as inadequate for evaluation 
purposes).  

6.  Thereafter, the RO must review the 
instant issue.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


